TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 29, 2022



                                     NO. 03-22-00347-CV


                                        Y. A., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




        APPEAL FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE BYRNE, JUSTICES TRIANA AND SMITH
                 AFFIRMED -- OPINION BY JUSTICE TRIANA
              CONCURRING OPINION BY CHIEF JUSTICE BYRNE




This is an appeal from the order signed by the trial court on May 16, 2022. Having reviewed the

record and the parties’ arguments, the Court holds that there was no reversible error in the trial

court’s order. Therefore, the Court affirms the trial court’s order. Because appellant is indigent

and unable to pay costs, no adjudication of costs is made.